STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0615

VERSUS

SKYLLEUR HAYES AUGUST 2, 2022

In Re: Skylleur Hayes, applying for supervisory writs, 32nd
Judicial District Court, Parish of Terrebonne, No.
679,499,

 

BEFORE : McDONALD, THERIOT, AND CHUTZ, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a file-stamped copy of the application for postconviction
relief, the district court’s ruling, the transcript of the
evidentiary hearing, pertinent district court minutes, or any
other documentation that would support the claims set out in the
writ application. Supplementation of this writ application
and/or an application for rehearing will not be considered. see
Uniform Rules of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.
In the event relator elects to file a new application with this
court, he may do so without the necessity of obtaining a return
date. Any future filing on this issue should include the entire
contents of this application, the missing items noted above, and
a copy of this ruling.

MRT

COURT OF APPEAL, FIRST CIRCUIT

A sv)

DEPUTY CLERK OF COURT
FOR THE COURT